Citation Nr: 1440872	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder secondary to a service-connected heart disorder.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran was a member of the Texas Army National Guard from March 1964 to February 1965, with a period of active service from June 1964 to December 1964.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Certain aspects of the appealed claims were decided and the remaining issues were remanded by the Board for additional development in September 2011, August 2013, and April 2014. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a July 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In an August 2013 decision the Board denied service connection for PTSD and in April 2014 the Board denied service connection for a psychiatric disorder as related to active service.  Thus, the remaining issue with respect to the claim for service connection for a psychiatric disability is, as indicated on the title page of this decision, entitlement to service connection for a non-PTSD psychiatric disorder secondary to a service-connected heart disorder.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has alcoholic polyneuropathy of the left leg and that this condition did not begin during active service and is not related to any incident of service.

2.  The preponderance of the evidence shows that the Veteran did not experience a bayonet wound that left a scar of the left thigh during active service.

3.  The preponderance of the evidence shows that the Veteran has strained knees, does not have arthritis of the left knee, and that his current left leg disability is not related to service, including a November 1964 in-service episode of treatment for a trick knee.

CONCLUSION OF LAW

The criteria for service connection for left leg disability are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify for the claim was satisfied by a letter sent to the Veteran in March 2007 prior to initial adjudication of the claim in a July 2007 rating decision.

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, and asked questions such as would elicit information relevant to the issue of service connection.  With respect to the left leg, testimony was elicited that the condition began during active service and has existed from then through the present time.  Subsequently VA examinations and opinions were requested by the Board to determine whether the Veteran's assertions were at least as likely as not as a matter of medical causation.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the claims file contains service treatment records (STRs), reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  VA treatment records dated after June 2014 were received; these records could not have been considered in the June 2014 supplemental statement of the case.  The records are not, however, relevant.  They do not relate to the left leg disability.  Accordingly, remand for AOJ consideration is not required.  The Board has also reviewed the medical records for references to additional treatment reports not of record for the time period at issue, but has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).  

In accordance with VA remand instructions, the AOJ sought to obtain additional relevant medical evidence.  After multiple attempts, it became clear that the Veteran's Social Security Administration (SSA) benefits were not available for review and that further attempts to obtain them would be futile, as the SSA indicated that the medical records had been destroyed.  Similarly, after several attempts, it became evident that further attempts to obtain VA records of treatment from 1986 to 1994 would be futile, as the VA Medical Centers at which the records were sought were unable to locate any such records of treatment, aside from records of hospitalization from April 1994 to May 1994 and a record of VA hospitalization form September 1976 to October 1976.  In this regard the Board has achieved substantial compliance with prior VA remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the VA examinations and opinions obtained with respect to the Veteran's left leg disability are in compliance with the Board's prior remand instructions, Stegall, and are sufficient for adjudication of the claim.  In particular, and as will be discussed further below, the VA examinations and opinions obtained in May and June 2014 are premised upon examination of the Veteran and a review of the record, and contain adequate explanation and bases for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service is prohibited.  38 U.S.C.A. §§ 1110, 1131; Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At January 1964 and March 1964 service enlistment examinations, the Veteran's skin and lower extremities were clinically evaluated as normal.  A November 1964 service treatment record (STR) indicates that the Veteran was seen for a "Trick leg-catches."  Neither the leg nor joint affected was specified.  He was treated with an ace bandage.  STRs are otherwise silent for complaints or diagnosis with respect to either lower extremity.  Service personnel and treatment records indicate that the Veteran was discharged from service due to heart disease.

A March 1967 VA examination, noted a negative examination of the skin, the musculoskeletal system, the nervous system, and was negative for diseases and injuries, scars, and functional effects.  There was no history or complaint recorded with respect to the left knee or left leg.

A record of VA psychiatric hospitalization from May 1994 to June 1994 shows that the Veteran was hospitalized for alcohol dependence.  The two listed Axis I diagnoses were alcohol dependence and nicotine dependence.  Axis IV stressors were listed as homelessness, unemployment, and legal issues.  The Veteran also received VA domiciliary care for alcoholism in November 1994.  The records reflect a long history of alcohol abuse, with daily alcohol use dating back to prior to his period of active service.  

Private records of treatment from 1995 to 1997 reflect treatment and surgery for heart disease.

In December 2005 the Veteran's alcohol dependence was noted to be in full sustained remission.  At VA treatment in January 2006 the Veteran sought treatment for cramps in his legs.  It was noted that the Veteran had been diagnosed as having peripheral neuropathy not vascular in origin, while another record of treatment noted intermittent claudication.  At VA treatment in a vascular surgery clinic the Veteran's chief complaint was cramps in his left leg.  By history it was noted that the Veteran had mitral valve prolapse after rheumatic fever as a child.  He was now complaining of cramping in the left foot, calf, and thigh.  He reported that the cramps first started three years ago and had been worsening of the last 5 months.  He indicated that the cramps first started at rest sometimes and during walking at other times.  He also noted that at times his leg felt "numb."  After detailed physician examination the diagnosis was leg cramps, left greater than right worsening over the past five months, likely due to a peripheral neuropathy and not vascular disease.  At VA treatment in January 2007 the diagnosis was peripheral neuropathy.  It was noted that his left leg hurt and that he took flexeril at night.

At a July 2010 Board hearing, the Veteran indicated that he injured his leg and sought treatment after a Sergeant said he was disobeying orders and kicked him.  He further said that he was cut by a bayonet while he was there.  He indicated that after these events he went on to pursue his basic training.  The Veteran said that his current left leg condition was diagnosed as muscle spasms.  He said that his left leg locks up on him and that "I did that when I was in active service."   He indicated that after the bayonet cut he got caught up on a concertina wire and the condition became worse.  He testified that after the concertina wire incident  his condition did not become worse and that he did not reinjure his leg, but that he has experienced symptoms of muscle spasms and his leg locking up from that time forward.

At a January 2013 VA examination of the Veteran's knee and leg, he reported pain in both knees, with the left knee being worse.  The examiner noted that the Veteran was seen once in November 1964 for a trick knee but that it was not indicated which knee was affected.  He was noted to use a cane regularly.  The examiner indicated by a checked box that the Veteran had degenerative or traumatic arthritis of both knees.  X-rays reviewed in association with the VA examination showed no significant radiographic abnormality of the knees.  The examiner's diagnosis was strain of both knees, with X-rays noted to show no radiographic abnormality.  The examiner opined that the knee condition was less likely as not related to one visit for trick knee in the military.  In October 2013 the VA examiner wrote that he had had mistakenly checked a box in the examination form that indicated the Veteran had arthritis of the knee.  He explained that this "should have read no for arthritis," and that he had no other changes to made to the examination report.  

At a VA examination in May 2014 it was noted that the only notation of a leg complaint in the STRs was a 1964 notation of "trick leg-catches."  The examiner noted that it did not state which leg or which joint (if any) was involved.  The examiner opined that the left knee was less likely as not related to military service.  The examiner noted the inability to know which knee was a trick knee during service, that the Veteran's left inner thigh being lacerated by a bayonet was not documented, and that the Veteran stated he cut it and took care of it himself.  He noted that the cut or laceration at the thigh was not related to the knee, but did note that the Veteran had an observable scar of the left inner lower thigh. 

At VA treatment in May 2014 the Veteran underwent an EMG study of the left lower extremity.  The Veteran reported that he had gradually developed left lower extremity numbness beginning in 1994.  He stated he was hospitalized for alcohol treatment in 1994.  He stated he was drinking heavily with blackouts for 35 years.  He stated he discontinued drinking after 1994.  He stated he had mostly constant, circumferential left lower extremity numbness of the foot, numbness of the right lower extremity to the knee, and a twisting pain in both legs.  He reported bilateral lower extremity weakness.  On EMG testing the right tibial and left tibial motor study was normal, as was the right sural testing.  However, left sural sensory testing was nonresponsive and left superficial peroneal sensory testing was non-responsive.  The study impression was electrodiagnostic evidence of a lower sensory polyneuropathy, consistent with an alcoholic polyneuropathy.

In a June 2014 addendum opinion the VA examiner opined that the Veteran had no evidence of any peripheral nerve disease secondary to bayonet cut in the service but did have ethanol, or alcohol, polyneuropathy according to EMG.  The examiner reasoned that therefore the current subjective numbness of the left leg is less likely as not related to the military or a bayonet cut.  The examiner noted that there is no evidence per the service treatment records that the Veteran had a bayonet cut to left upper leg, so that he can only go by the Veteran's testimony, but there was no nerve disease secondary to a bayonet cut.

The Board finds that presumptive service connection is not warranted for a left leg disorder.  There is no diagnosis of or other indication of arthritis of the left knee within one year o of discharge from active service.  As noted by the May 2014 VA examiner, X-rays 40 years after active service show no pathology of the left knee.  The preponderance of the evidence shows that the Veteran does not currently have arthritis of the left knee.  Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), nor is service connection for arthritis warranted on any basis since the preponderance of the evidence shows there is no current disability of arthritis.

The Board also finds that direct service connection is not warranted for a left leg disorder.  First, there are diagnoses of record - knee strain, scar, and alcohol polyneuropathy.  Second, however, the preponderance of the evidence does not indicate any in-service event other than a trick knee.  The Veteran is competent to report his scar of the left leg and to have observed it to be related to the incidents of a Sergeant having kicked him, an in-service bayonet wound, and an injury on concertina wire, but the Board finds that Veteran's assertions in this regard are outweighed by findings of a VA examination near in time to service discharge.  The Board finds the report of the Veteran's March 1967 VA examination, at which no disorder of the left leg or knee was noted by history or examination, though there were sections of the report specifically prompting for such conditions, and clinical evaluation was negative for any disorder of the skin or musculoskeletal system, as evidence of much greater weight than the Veteran's current assertions as to whether the Veteran incurred such injuries and wounds during active service such as to result in neurological, skin, arthritic, or other orthopedic residuals from the time of the injury forward.  See AZ v. Shinseki, 731 F.3rd 1303 (Fed. Cir. 2013).  Such prominent conditions would have been recorded in the March 1967 VA examination report in the appropriate sections if present; more importantly, the negative findings are highly probative as they were based on physical examination, history as provided by the Veteran at that time.  

The Board further notes that the Veteran's testimony regarding in-service events is not significantly credible and are outweighed by examination findings.   The history provided to the VA treating physicians in May 2014, of left leg numbness beginning in 1994, is fundamentally different from that provided to the undersigned at his July 2010 Board hearing, that he injured his leg during basic training when he was kicked by Sergeant, stabbed by a bayonet, and at some time thereafter caught on a concertina wire, and that he received a scar to the left thigh and experienced symptoms of muscle spasm ever since.  The history provided to VA treating clinicians was consistent with the history of alcohol abuse disorder and other histories in treatment records, none of which are consistent with the testimony provided at the Veteran's hearing.  Accordingly, the Board finds the histories as reflected in medical treatment records and at the May 2014 VA treatment to be credible and of a much higher probative weight than the history offered at the July 2010 Board hearing.  With consideration of all of these substantial inconsistencies, the Board finds that the preponderance of the evidence shows that the Veteran did not experience a bayonet wound, cut, or laceration to the left leg, so as to leave a scar, or left leg injury as a result of an assault from a Sergeant, or reinjury of the left leg wound on concertina wire, during active service.  

Finally, there is an instance of a trick leg during service, but the evidence of record indicates that any current disabilities are unrelated to service.  Initially, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the matter as to whether the Veteran has neurological disability of an etiology that might be related to an in-service injury of the left knee or leg, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The etiology of a neurological impairment or orthopedic impairment is a complex matter involving a system of the body not directly observable to the layperson and with progressions and etiologies that are not sufficiently obvious for a layperson to trace an obvious cause and effect.  The Veteran has testified that he recalls having left leg problems from active service forward.  As above, the Board does not find this testimony particularly credible as the Veteran has provided conflicting statements of when his symptoms began. 

Additionally, the Board finds the May 2014 VA examiner opinion that the Veteran's left leg disorder is alcoholic polyneuropathy, as opposed to a neurological residual of an injury, to be of a very high probative value and weight, as it is based on the history provided by the Veteran to VA treatment providers, and objective neurological testing of the nerves of the left leg, with application of the medical expertise of the treatment providers.  This weighs heavily against the Veteran's claim as it provides an alternative to the claimed in-service etiology for his symptoms.  To the extent that the Veteran's left leg disorder is shown to be due to an alcohol abuse disorder that by history may well have existed prior to active service and continued through his period of active service and form that time into the 1990s, the Board notes that direct service-connection for a substance-abuse disability is precluded.  See 38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The preponderance of the evidence also shows that any left knee strain did not begin during active service and is not related to any incident of service, and that he currently does not have any current disorder that is attributable to his one-time documented in-service incident of treatment for a "trick leg."  VA examiners noted the strain could not be related to the in-service incident of a trick leg as it was unclear if it was the left leg.  The other evidence of record weighs against the claim.  First, the Board finds the Veteran's complaints of leg symptoms since service discharge not credible; they are belied by the negative findings and the lack of complaints in the 1967 VA examination.  Additionally, the Veteran has provided inconsistent statements regarding the onset of various symptoms.  Without any credible lay evidence or medical evidence associating current strain to service, the evidence of record does not service connection on this basis.  Similarly, the scar is not due to service; it was not noted in the 1967 examination and the Board has found there was no in-service laceration.  Without an in-service event, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, entitlement to service connection for left leg disability is denied, and the benefit of the doubt rule is not for application in resolution of the matter on appeal.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a left leg disorder is denied.


REMAND

VA medical records from June 2014 were received which indicate that the Veteran was hospitalized at a VA Medical Center on June 20, 2014, for atrial fibrillation.  These records were not available to the VA examiner; an updated opinion is thus required.  See 38 U.S.C.A. § 5103A(d). 

In addition, VCAA notice initially provided in this case pertained to the issue of service connection for PTSD.  The Veteran should be provided VCAA notice with respect to the corresponding matter remaining on appeal--service connection for a psychiatric disorder other than PTSD as secondary to a service-connected heart disorder.  See 38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA-compliant notice letter with respect to the matter of secondary service connection for a non-PTSD psychiatric disorder as secondary to a service-connected heart disorder.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder or for heart disease but that may not have been previously received into his VA claims file.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his non-PTSD psychiatric disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's psychiatric disorders is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected heart disorder.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


